EXHIBIT 23 CATURANO & COMPANY CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the incorporation by reference in this Annual Report on Form 10-K of our report dated March 25, 2010 on the consolidated financial statements of Sonesta International Hotels Corporation as of December 31, 2009 and 2008 and for the years then ended, included in the 2009 Annual Report to Shareholders of Sonesta International Hotels Corporation. /s/ CATURANO AND COMPANY, P.C. Boston, Massachusetts March 25, 2010 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM ON SUPPLEMENTAL SCHEDULE TO THE CONSOLIDATED FINANCIAL STATEMENTS To the Board of Directors and Stockholders of Sonesta International Hotels Corporation: In connection with our audit of the consolidated financial statements of Sonesta
